DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 June 2020 was filed after the mailing date of the patent application on 18 May 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 18 May 2021, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 31 is objected to because of the following informalities:  Said claim recite “the UE” in the preamble.  Here, the recitation, intended by Applicant, is “the base station”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia et al., (Timing aspects for HARQ-ACK feedback, 27th June 2017, 3GPP TSG RAN WG1 NR Ad-Hoc#2, Tdoc: R1-1710998, NPL Citation #V of Pg. 1 of the PTO-892; hereinafter referred to as “Nokia”) in view of Huawei et al. (Unified design for slot and mini-slot, 27th June 2017, 3GPP TSG RAN WG1 NR Ad-Hoc#2, Tdoc: R1-1711435; NPL Citation # W of Pg. 1 of the PTO-892; hereinafter referred to as “Huawei”).
Regarding Claim 16, Nokia discloses a method, performed by a user equipment, of transmitting and receiving control information in a wireless communication system, the method comprising: 
receiving, from the base station, a hybrid automatic repeat and request (HARQ) timing indicator by downlink control information (DCI) (Pgs. 4-5: §2.4 HARQ-ACK Timing: Mini-Slot Based Operation, Nokia discloses receiving, as downlink control information, information that indicates the starting position of a Physical Uplink Control Channel (PUCCH) for reporting HARQ-ACK); and 
transmitting, to the base station, a physical uplink control channel (PUCCH) including a HARQ feedback for a physical downlink share channel (PDSCH) (Pgs. 4-5: §2.4 HARQ-ACK Timing: Mini-Slot Based Operation & Figure 4, Nokia discloses transmitting, as uplink control information on the PUCCH, HARQ-ACK information corresponding to the PDSCH) in a kth mini slot after a mini slot with index n including a last symbol of the PDSCH (Pgs. 4-5: §2.4 HARQ-ACK Timing: Mini-Slot Based Operation & Figure 4, Nokia discloses teaches that the PUCCH resource is located a number of mini-slots away expressed in terms of symbols.  Here, a mini-slot may take on the value of 1 symbol if all mini-slots are 1 symbol in length).
However, Nokia does not explicitly disclose receiving, from a base station, a mini slot length information by higher layer signaling.
Huawei teaches receiving, from a base station, a mini slot length information by higher layer signaling (§2.1.3 Mini-Slot Length: Proposal 3, Huawei teaches receiving, through higher layer signaling, a set of mini-slot lengths).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Nokia by receiving, from a base station, a mini slot length information by higher layer signaling as taught by Huawei because unlicensed band operation is rendered more efficient by enabling mini-slot granularity (Huawei, §2, Discussion).
Regarding Claim 17, Nokia in view Huawei discloses the method of claim 16.
Huawei further teaches determining a mini slot as a time unit for transmitting the PUCCH including the HARQ feedback based on the mini slot length information (§2.2.3 Mini-slot Control Signaling and HARQ Timing, Huawei teaches determining a duration of time, in mini-slots, between DL data reception and ACK/NACK transmission).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Nokia by determining a mini slot as a time unit for transmitting the PUCCH including the HARQ feedback based on the mini slot length information as taught by Huawei because unlicensed band operation is rendered more efficient by enabling mini-slot granularity (Huawei, §2, Discussion).


Nokia further discloses k is a value of a number of mini slots indicated by the HARQ timing indicator (Pgs. 4-5: §2.4 HARQ-ACK Timing: Mini-Slot Based Operation & Figure 4, Nokia discloses that the number of mini-slots, or starting position of the PUCCH, is expressed in terms of symbols in the downlink control information).
Regarding Claim 19, Nokia in view of Huawei discloses the method of claim 16.
Nokia further discloses an index of the kth mini slot after the mini slot with index n is n + k (Pgs. 4-5: §2.4 HARQ-ACK Timing: Mini-Slot Based Operation & Figure 4, Nokia discloses that the number of mini-slots, or starting position of the PUCCH, is expressed in terms of symbols in the downlink control information relative to the mini-slot of the PDSCH.  If n is correlated to the mini-slot where PDSCH occurs and k is correlated to the mini-slot where the PUCCH occurs, then the addition, n+k, relative to the beginning of the subframe is where the PUCCH occurs).
Regarding Claim 20, Nokia in view of Huawei discloses the method of claim 16.
Huawei teaches receiving, from the base station, a scheduling type indicator for the PDSCH (§2.1.3 Mini-Slot Length: Proposal 3, Huawei teaches receiving, as downlink control information, an index indicating which mini-slot length of the set of mini-slot lengths corresponds to the PDSCH); and 
receiving, from the base station, the PDSCH based on the scheduling type indicator (§2.1.3 Mini-Slot Is Uni-Directional Unit, Huawei teaches receiving, as downlink data, the PDSCH based upon the mini-slot value indicated in the DCI).
Huawei, §2, Discussion).
Regarding Claim 21, Nokia discloses a method, performed by a base station, of transmitting and receiving control information in a wireless communication system, the method comprising: 
transmitting, to the user equipment, a hybrid automatic repeat and request (HARQ) timing indicator by downlink control information (DCI) (Pgs. 4-5: §2.4 HARQ-ACK Timing: Mini-Slot Based Operation, Nokia discloses transmitting, as downlink control information, information that indicates the starting position of a Physical Uplink Control Channel (PUCCH) for reporting HARQ-ACK); and 
receiving, from the user equipment, a physical uplink control channel (PUCCH) including a HARQ feedback for a physical downlink share channel (PDSCH) (Pgs. 4-5: §2.4 HARQ-ACK Timing: Mini-Slot Based Operation & Figure 4, Nokia discloses receiving, as uplink control information on the PUCCH, HARQ-ACK information corresponding to the PDSCH) in a kth mini slot after a mini slot with index n including a last symbol of the PDSCH (Pgs. 4-5: §2.4 HARQ-ACK Timing: Mini-Slot Based Operation & Figure 4, Nokia discloses teaches that the PUCCH resource is located a number of mini-slots away expressed in terms of symbols.  Here, a mini-slot may take on the value of 1 symbol if all mini-slots are 1 symbol in length).

Huawei teaches transmitting, to a user equipment, a mini slot length information by higher layer signaling (§2.1.3 Mini-Slot Length: Proposal 3, Huawei teaches receiving, through higher layer signaling, a set of mini-slot lengths).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Nokia by transmitting, to a user equipment, a mini slot length information by higher layer signaling as taught by Huawei because unlicensed band operation is rendered more efficient by enabling mini-slot granularity (Huawei, §2, Discussion).
Regarding Claim 22, Nokia in view of Huawei discloses the method of claim 21.
Huawei teaches determining a mini slot as a time unit for receiving the PUCCH including the HARQ feedback (§2.2.3 Mini-slot Control Signaling and HARQ Timing, Huawei teaches determining a duration of time, in mini-slots, between DL data reception and ACK/NACK transmission).
Regarding Claim 23, Nokia in view of Huawei discloses the method of claim 21.
Nokia further discloses k is a value of a number of mini slots indicated by the HARQ timing indicator (Pgs. 4-5: §2.4 HARQ-ACK Timing: Mini-Slot Based Operation & Figure 4, Nokia discloses that the number of mini-slots, or starting position of the PUCCH, is expressed in terms of symbols in the downlink control information).
Regarding Claim 24, Nokia in view of Huawei discloses the method of claim 21.
Nokia further discloses an index of the kth mini slot after the mini slot with index n is n + k (Pgs. 4-5: §2.4 HARQ-ACK Timing: Mini-Slot Based Operation & Figure 4, Nokia discloses that the number of mini-slots, or starting position of the PUCCH, is expressed in terms of symbols in the downlink control information relative to the mini-slot of the PDSCH.  If n is correlated to the mini-slot where PDSCH occurs and k is correlated to the mini-slot where the PUCCH occurs, then the addition, n+k, relative to the beginning of the subframe is where the PUCCH occurs).
Regarding Claim 25, Nokia in view of Huawei discloses the method of claim 21.
Huawei teaches transmitting, to the user equipment, a scheduling type indicator for the PDSCH (§2.1.3 Mini-Slot Length: Proposal 3, Huawei teaches transmitting, as downlink control information, an index indicating which mini-slot length of the set of mini-slot lengths corresponds to the PDSCH); and 
transmitting, to the user equipment, the PDSCH based on the scheduling type indicator (§2.1.3 Mini-Slot Is Uni-Directional Unit, Huawei teaches transmitting, as downlink data, the PDSCH based upon the mini-slot value indicated in the DCI).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Nokia by transmitting, to the user equipment, a scheduling type indicator for the PDSCH and transmitting, to the user equipment, the PDSCH based on the scheduling type indicator as taught by Huawei because unlicensed band operation is rendered more efficient by enabling mini-slot granularity (Huawei, §2, Discussion).
Claims 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over Nokia in view of Huawei in further view of Lei et al. (US 20200366417 A1; hereinafter referred to as “Lei”).
Regarding Claim 26, Nokia in view of Huawei discloses method steps of Claim 26.

Lei teaches user equipment for transmitting and receiving control information in a wireless communication system (¶95-101 & Fig. 8, Lei discloses a user equipment apparatus transmitting and receiving control information with a base station apparatus), the UE comprising: 
a transceiver (¶52-55 & Fig. 3, Lei discloses a user equipment apparatus 300 comprising a transceiver 325); 
at least one memory (¶52-55 & Fig. 3, Lei discloses the user equipment apparatus 300 further comprises a memory 310) storing a program for transmitting and receiving control information (¶21-22, Lei discloses a computer-readable medium storing a program for execution by the apparatus); and 
at least one processor (¶52-55 & Fig. 3, Lei discloses the user equipment apparatus 300 further comprises a processor 305).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Nokia in view of Huawei by requiring that a equipment for transmitting and receiving control information in a wireless communication system, the UE comprising: a transceiver; at least one memory storing a program for transmitting and receiving control information; and at least one processor as taught by Lei because HARQ-ACK feedback is improved by reducing PUCCH resource usage (Lei, ¶4).

Regarding Claim 28, Claim 28 is rejected on the same basis as Claim 18.
Regarding Claim 29, Claim 29 is rejected on the same basis as Claim 19.
Regarding Claim 30, Claim 30 is rejected on the same basis as Claim 20.
Regarding Claim 31, Nokia in view of Huawei discloses the method of Claim 31.
However, Nokia in view of Huawei does not explicitly disclose a base station for transmitting and receiving control information in a wireless communication system (¶95-101 & Fig. 8, Lei discloses a user equipment apparatus transmitting and receiving control information with a base station apparatus), the UE comprising: 
a transceiver (¶69-72 & Fig. 4, Lei discloses a base station apparatus 400 comprising a transceiver 425); 
at least one memory (¶69-72 & Fig. 4, Lei discloses the base station apparatus 400 further comprises a memory 410) storing a program for transmitting and receiving control information (¶21-22, Lei discloses a computer-readable medium storing a program for execution by the apparatus); and 
at least one processor (¶69-72 & Fig. 4, Lei discloses the base station apparatus 400 further comprises a processor 405).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Nokia in view of Huawei by requiring that a base station for transmitting and receiving control information in a wireless communication system, the UE comprising: a transceiver; at least one memory storing a program for transmitting and receiving Lei, ¶4).
Regarding Claim 32, Claim 32 is rejected on the same basis as Claim 22.
Regarding Claim 33, Claim 33 is rejected on the same basis as Claim 23.
Regarding Claim 34, Claim 24 is rejected on the same basis as Claim 24.
Regarding Claim 35, Claim 35 is rejected on the same basis as Claim 25.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.